PCIJ_AB_78_SocieteCommercialeBelgique_BEL_GRC_1939-06-15_JUD_01_ME_00_FR.txt. 160

1939.
Le 15 juin.
Rôle général
n° 77.

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ANNÉE JUDICIAIRE 1939

15 juin 1939.

SOCIÉTÉ COMMERCIALE
DE BELGIQUE

Changement du caractère d’un différend par voie de modifications
apportées aux conclusions des Parties. — À défaut de pouvoir
donné par les Parties, il n'appartient pas à la Cour de confirmer
ni d'infirmer des sentences avbitrales « souveraines et sans appel ».
— Accord des Parties pour reconnaître la chose jugée découlant
desdites sentences. — Constatation de cet accord par la Cour. —
Conséquences et effets de cet accord sur certaines conclusions des

Parties.

ARRÊT

Présents: M. GUERRERO, Président; sir CECIL Hurst, Vice-

Président; le comte RosTworowski, MM. Froma-
GEOT, ALTAMIRA, ANZILOTTI, URRUTIA, NEGULESCO,
Jhr. van Eysinca, MM. Nacaoxa, CHENG, HUDSON,
DE VisscHER, ERICH, juges ; M. TENEKIDES, juge ad hoc.
161 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

Dans l'affaire de la Société commerciale de Belgique,

entre

le Gouvernement royal de Belgique, représenté par M. F. Muûls,
comme agent,

et

le Gouvernement royal hellénique, représenté par M. Ch. Dia-
mantopoulos, comme agent,

La Cour,
ainsi composée,

rend l'arrêt suivant :

Par requête, déposée et enregistrée au Greffe de la Cour le
5 mai 1038, conformément à l’article 40 du Statut de la Cour,
le Gouvernement belge a introduit devant la Cour une instance
contre le Gouvernement hellénique.

Le requérant s’est adressé à la Cour en se prévalant du
Traité de conciliation, d’arbitrage et de règlement judiciaire du
25 juin 1929 entre la Belgique et la Grèce !.

Après un exposé succinct des faits et des motifs par lesquels
la demande est prétendue justifiée, la requête demandait à la
Cour :

« 1° de déclarer que le Gouvernement hellénique, en se refu-
sant à exécuter la sentence arbitrale rendue en faveur de la
Société commerciale de Belgique, a violé ses obligations inter-
nationales ;

2° de fixer le montant des réparations dues pour cette vio-
lation ».

À la date du 5 mai 1938, la requête du Gouvernement belge
a été notifiée au Gouvernement hellénique ; le ro mai, elle a
fait l’objet des communications visées aux articles 40 du Statut
et 34 du Règlement.

La Cour ne comptant sur le siège aucun juge de nationalité
hellénique, le Gouvernement hellénique s’est prévalu du droit
que lui réserve l’article 31 du Statut et a désigné M. C. G. Téné-
kidès.

Les deux Gouvernements ont désigné comme agents : le Gou-
vernement belge, M. F. Mutils, assisté de Mes Sand et Levy
Morelle, et le Gouvernement hellénique, M. Ch. Diamantopoulos,
assisté de M. Jean Youpis.

_ Par ordonnance du 3 juin 1938, la Cour a fixé les délais
afférents au dépôt du Mémoire du Gouvernement belge et à

1 113 Recueil des Traités de la Société des Nations, p. 117.

5
162 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

celui du Contre-Mémoire du Gouvernement hellénique. Les délais
pour la présentation de la Réplique du Gouvernement belge
et de la Duplique du Gouvernement hellénique ont été fixés
par une ordonnance rendue par le Président de la Cour à la
date du 30 septembre 1938. Par ordonnance du ret décembre
1938, rendue à la demande du Gouvernement hellénique, le
délai prévu pour le dépôt de la Duplique a été prorogé au
20 décembre 1938. Les diverses pièces de la procédure écrite
ayant été dûment déposées dans les délais définitivement fixés,
c'est donc le 20 décembre 1938 que l'affaire s'est trouvée en
état.

Dans son Mémoire, le Gouvernement belge a conclu à ce qu’il
plaise à la Cour:

« A) Déclarer que l'État hellénique, en se refusant à exécuter,
en ce qui concerne le paiement de sa dette, la sentence arbitrale
rendue à Paris le 25 juillet 1936 en faveur de la Société com-
merciale de Belgique, a violé ses obligations internationales ;

B) Ordonner en conséquence à l'État hellénique de payer au
Gouvernement belge, en faveur de la Société commerciale de
Belgique, les sommes revenant à celle-ci en vertu de la sen-
tence du 25 juillet 1936;

C) Admettre le Gouvernement belge a libeller les dommages
supplémentaires éprouvés, tant par lui que par sa ressortis-
sante, la Société commerciale de Belgique, à la suite des faits
ci-avant exposés. »

Dans son Contre-Mémoire, le Gouvernement hellénique a
demandé à la Cour de

« rejeter toutes demandes formulées dans la présente instance
par le Gouvernement de Belgique contre lui ».

Dans sa Réplique, le Gouvernement belge, maintenant les
conclusions de son Mémoire, y a joint les conclusions suivantes:

« PLAISE A LA COUR:

Sous réserve de toutes conclusions plus amples à prendre en
cours d'instance et rejetant toutes conclusions contraires,

A) Donner acte au Gouvernement belge de ce que le Gou-
vernement hellénique déclare reconnaître sans aucune réserve le
caractère définitif et obligatoire de toutes les dispositions des
sentences arbitrales rendues en faveur de la Société commer-
ciale de Belgique le 3 janvier et le 25 juillet 1936.

B) Dire en conséquence que les conditions de règlement de
la Dette publique extérieure de la Gréce doivent demeurer
étrangères à Vexécution de ces sentences.

C) Dire que le Gouvernement hellénique n’est pas fondé a
imposer à la société ou au Gouvernement belge sa proposition
de règlement du 3r décembre 1936. »
163 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

Dans sa Duplique, le Gouvernement hellénique a demandé
qu'il plaise à la Cour :

« rejeter toutes demandes et conclusions formulées dans la
présente instance par le Gouvernement de Belgique contre lui ».

Au cours des audiences publiques tenues les 15, 16, 17 et
19 mai 1939, la Cour a entendu :

pour la Belgique, M. F. Muüls, agent, Me Levy Morelle et
Me Sand; et pour la Grèce, M. Jean Youpis.

Après que le conseil du Gouvernement belge eut développé
la demande et les conclusions belges, le conseil du Gouverne-
ment hellénique, dans son exposé oral du 17 mai 1939, a for-
mulé les conclusions suivantes :

« PLAISE A LA COUR:

1) Rejeter la demande du Gouvernement belge tendant à
faire établir que l’État hellénique a violé ses obligations inter-
nationales ; dire que l'État hellénique a été empêché par un
cas de force majeure d’exécuter les sentences arbitrales du
3 janvier et du 25 juillet 1936;

2) Rejeter la demande du même Gouvernement tendant à
faire ordonner par la Cour à l’État hellénique de lui payer, en
faveur de la Société commerciale de Belgique, les sommes
revenant à celle-ci en vertu de la sentence du 25 juillet 1936,

Subsidiairement, se déclarer incompétente de statuer sur cette
demande ;

3) Donner acte au Gouvernement belge que le Gouvernement
hellénique reconnaît la chose jugée décoülant des sentences
arbitrales du 3 janvier et du 25 juillet 10936, sous l’expresse
réserve qu'il se trouve dans l’impossibilité de les exécuter telles
qu'elles ont été formulées ;

Qu'il se déclare prêt à discuter et à conclure avec la Société
commerciale de Belgique un arrangement pour l'exécution de
ces sentences, correspondant à ses possibilités budgétaires et
monétaires ;

Qu'en principe, la base juste et équitable pour un tel arran-
gement est fournie par les arrangements conclus ou à conclure
par le Gouvernement hellénique avec les porteurs des titres de
sa Dette publique extérieure ;

4) Rejeter toutes conclusions contraires du Gouvernement
belge. »

D'autre part, le conseil du Gouvernement belge a, au nom
de l'agent de ce Gouvernement, formulé dans sa réplique orale
du même jour les conclusions suivantes :

« Vu la requête du 4 mai 1938 du Gouvernement belge,
ensemble les conclusions et conclusions additionnelles des deux
Parties,

Constatant que le Gouvernement hellénique déclare reconnaître
le caractère définitif et obligatoire de toutes les dispositions des
164 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

sentences arbitrales rendues en faveur de la Société commerciale
de Belgique les 3 janvier et 25 juillet 1936, mais avec des
réserves qui détruisent la portée de cette reconnaissance,

Le Gouvernement belge conclut à ce qu'il
PLAISE A LA COUR:

A. Dire et juger que toutes les dispositions des sentences
arbitrales rendues en faveur de la Société commerciale , de
Belgique les 3 janvier et 25 juillet 1936 sont sans aucune
réserve définitives et obligatoires pour le Gouvernement hellé-
nique ;

B. Dire et juger en conséquence :

1. Que le Gouvernement hellénique est tenu, en droit, d’exé-
cuter lesdites sentences ;

2. Que les conditions de règlement de la Dette publique exté-
rieure de la Grèce, auxquelles le Gouvernement hellénique entend
subordonner l’acquittement des condamnations pécuniaires pro-
noncées à sa charge, sont et doivent demeurer étrangères à
l'exécution de ces sentences ;

3. Que c’est sans titre ni droit que le Gouvernement hellé-
nique a prétendu imposer à la société ou au Gouvernement
belge comme condition préalable à un paiement, soit les modali-
tés de règlement de sa Dette extérieure, soit d’autres abandons

x

de droits reconnus 4 la société par les sentences arbitrales ;

C. Rejeter les conclusions du Gouvernement hellénique. »

Dans sa duplique orale, présentée au cours de l’audience du
Ig mai 1939, le conseil du Gouvernement hellénique, au nom de
l’agent de ce Gouvernement, a formulé les conclusions suivantes :

« Plaise a la Cour:

1) Rejeter la demande du Gouvernement belge tendant a
faire établir que l’État hellénique a violé ses obligations inter-
nationales ; dire que l’État hellénique a été empêché par un
cas de force majeure d'exécuter les sentences arbitrales du
3 janvier et du 25 juillet 1936;

2) Rejeter la demande du même Gouvernement tendant à
faire ordonner par la Cour à l'État hellénique de lui payer, en
faveur de la Société commerciale de Belgique, les sommes
revenant à celle-ci en vertu de la sentence du 25 juillet 1936,

Subsidiairement, se déclarer incompétente de statuer sur cette
demande;

Dire:

3) Que le Gouvernement hellénique reconnaît la chose jugée
découlant des sentences arbitrales du 3 janvier et du 25 juillet
1936, rendues entre lui et la Société commerciale de Belgique ;

4) qwil se trouve toutefois, en raison de sa situation budgé-
taire et monétaire, dans l’impossibilité matérielle de les exécuter
telles qu’elles ont été formulées ; :
165 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

5) qu'il échet de renvoyer le Gouvernement hellénique et la
Société commerciale de Belgique à s'entendre, pour l'exécution
de ces sentences, sur un arrangement qui corresponde aux possi-
bilités budgétaires et monétaires du débiteur ;

6) qu'en principe, la base juste et équitable pour un tel
arrangement est fournie par les accords conclus ou à conclure
par le Gouvernement hellénique avec les porteurs des titres de
sa Dette publique extérieure ;

7) rejeter toutes conclusions contraires du Gouvernement
belge. »

A l'issue de la même audience, les représentants du Gouverne-
ment belge ont déclaré que seules étaient maintenues, parmi les
conclusions du Gouvernement belge, celles qui avaient été déposées
par lui le 17 mai; toutefois, en présence des conclusions nou-
velles du Gouvernement hellénique, ils ont demandé à la Cour
de leur

« donner acte de ce que

le Gouvernement belge déclare ne jamais avoir eu l'intention
d'exiger en faveur de la société un paiement intégral en une
seule fois,

et de ce que

c'est pour éviter toute interprétation erronée à cet égard qu'il
a, à la suite des débats, substitué à sa demande tendant à
voir ordonner au Gouvernement hellénique de payer à titre de
réparation les sommes revenant. à la société en vertu de la
sentence, sa conclusion finale tendant à voir proclamer le
caractère définitif et obligatoire des sentences, sans aucune
réserve, avec les corollaires que cette décision comporte ».

Des documents justificatifs ont été déposés au nom de chacune
des Parties.

C’est en cet état de la procédure que la Cour est appelée à
statuer.

%#
* *

Les faits dont est née la présente instance sont les suivants:

A la date du 27 août 1925 fut conclu entre le Gouvernement
hellénique et la « Société commerciale de Belgique » un contrat
ayant pour objet la construction, par la société belge, en
Gréce et pour le compte du Gouvernement hellénique, de cer-
taines lignes de chemin de fer, ainsi que la réfection de cer-
taines autres lignes et la fourniture du matériel nécessaire a
leur exploitation. Le contrat fut ratifié par l’article premier du
décret-loi hellénique du 6 octobre 1925, dont Varticle 2 lui
conféra force de Joi; il fut publié, le 8 du même mois, dans
le Journal officiel du Gouvernement hellénique. Le contrat fut
interprété, . complété et modifié — mais seulement dans ses
détails — par des accords ultérieurs.

1 Voir bordereau à l’annexe.

9
166 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

x

Le contrat prévoyait que le financement des travaux à entre-
prendre par la société et le paiement du matériel roulant et
des autres fournitures à livrer par elle seraient couverts par un
prêt consenti au Gouvernement hellénique par la société belge,
le Gouvernement hellénique, en retour, remettant à la société
des obligations qui devaient constituer une dette de lEtat
hellénique et faire partie de sa dette extérieure.

Le contrat prévoyait également la soumission à l’arbitrage de
tous différends qui pourraient s’élever. L'article pertinent dis-
posait en cette matière comme il suit :

« Tous différends généralement quelconques, tant techniques
qu’économiques, seront soumis à une commission d’arbitrage
composée de trois membres. Chacune des Parties désignera un
arbitre de son choix, le troisième sera désigné par les deux
précédents et, en cas de désaccord entre eux, par le président
de la Cour internationale d’Arbitrage siégeant à La Haye. Les
arbitres délibéreront sur le texte français qui seul fait foi.

Les débats auront lieu comme en matière d'arbitrage.

Les Parties seront dispensées des formes ordinaires de la procé-
dure et seront tenues de respecter les règles essentielles du droit
de défense, notamment l'obligation de communiquer toutes
pièces produites au débat. Les décisions des arbitres seront sou-
veraines et sans appel. »

Étant donné l'arbitrage qui eut lieu ultérieurement, confor-
mément à l’article rappelé ci-dessus, il n’est pas nécessaire
d'exposer en détail quels étaient les travaux que devait effec-
tuer la société conformément au contrat, ni quelles furent les
difficultés et réclamations auxquelles donna lieu, de part et
d'autre, l’exécution de ce contrat.

En 1932, le Gouvernement hellénique se vit obligé, à raison
de la crise financière générale, d'abandonner l’étalon-or et de
suspendre le service de sa dette. Il fut en mesure de payer le
coupon à l'échéance du ie avril de cette année, mais non
à l'échéance du 1 juillet. La société, constatant qu'elle ne
percevrait pas les fonds qui lui étaient dus, soit à titre d’inté-
rêt, soit à titre d'amortissement des obligations qui lui avaient.
été remises en vertu du contrat, ne put continuer à payer ses
sous-traitants, de sorte que les travaux entrepris par ces der-
niers furent arrêtés.

Devant le défaut de paiement, par le Gouvernement hellé-
nique, des obligations remises à la société, celle-ci décida de
recourir à l'arbitrage, conformément aux dispositions de la clause
rappelée ci-dessus. La proposition qu'elle fit à cet effet, le
26 juillet 1933, au Gouvernement hellénique fut acceptée le
21 septembre par ce Gouvernement. La constitution de la Com-
mission arbitrale, ainsi que l’achèvement des préliminaires indis-
pensables, entraînèrent toutefois des retards considérables, de

10
167 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

sorte que c'est seulement le 29 novembre 1935 que la Com-
mission arbitrale se vit en mesure d’ouvrir les audiences dans
l'affaire.

Le 3 janvier 1936, la Commission arbitrale rendit une pre-
mière sentence, qui ordonnait la résiliation du contrat du 27 août
1925, conclu entre la société belge et le Gouvernement hellé-
nique, avec effet à partir du re juillet 1932. La sentence ordon-
nait également une expertise, destinée à établir le montant et
le mode de paiement des sommes qui seraient constatées être
dues à l’autre par chacune des Parties, à la suite de la rési-.
liation du contrat.

Le 25 juillet 1936, la Commission arbitrale rendit une seconde
décision, par laquelle elle adopta le rapport des experts désignés
en vertu de la première sentence et lui doûna effet. Aux termes
de cette seconde décision, la somme que devait payer à la
société le Gouvernement hellénique fut fixée à 6.771.868 dollars-
or, avec intérêt à 5 % à courir du Ier août 1936; il était tenu
compte, dans létablissement de ce montant, de diverses sommes
que l’une des Parties devait verser ou rembourser à l’autre. La
sentence arbitrale donna également acte aux Parties d’un accord
intervenu entre elles pour substituer le Gouvernement à la
société dans les rapports entre celle-ci et les tiers. D’autres
clauses de la sentence déchargeaient la société de toute respon-
sabilité ultérieure à raison des travaux ou livraisons à effectuer
conformément au contrat ; la société, cependant, devait remettre
au Gouvernement les dossiers et études relatifs aux travaux,
à l'outillage et au matériel acquis aux frais du Gouvernement,
ainsi qu’une certaine quantité de matériel roulant qui était resté
en Belgique. De son côté, le Gouvernement devait restituer à
la société une lettre de garantie que celle-ci avait déposée a
titre de cautionnement.

L'examen des termes de ces deux sentences arbitrales révèle
qu’un grand nombre des questions qui ont été débattues entre
les Parties au cours de la procédure écrite et orale dans la
présente instance avaient également fait l’objet de discussions
devant la Commission arbitrale, qui en a tenu compte dans
lesdites sentences arbitrales. C’est ainsi que fut soumise aux
arbitres la question de savoir si les obligations pécuniaires du
Gouvernement hellénique à la suite de la résiliation du contrat
du 27 aotit 1925 pouvaient étre considérées comme une partie
de la Dette extérieure hellénique et soumises aux mémes condi-
tions de paiement que celles qui s’appliquaient a cette dette.

Les dispositions des sentences, autres que celle qui avait trait
au paiement de $6.771.868, furent exécutées par le Gouverne-
ment hellénique. Au mois de novembre 1936 fut adoptée une
loi substituant le Gouvernement hellénique à la société dans
les rapports de celle-ci avec les tiers, et la lettre de garantie fut
remise à la société.

IT
168 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

Quant au paiement de la somme que les sentences déclaraient
due à la société, rien ne fut exécuté. Les lettres adressées au
Gouvernement hellénique par la société, au sujet de la somme
due à cette dernière, demeurèrent sans réponse.

Au mois de décembre 1936, la société belge envoya à Athènes
deux délégués, dans Vespoir qu'ils pourraient arriver à conclure
un accord avec le Gouvernement hellénique sur le paiement
de la dette.

Après s’étre rendus, le 21 décembre, au ministère des Finances,
les délégués firent par écrit, au nom de la société, une pro-
position qui prévoyait le paiement immédiat de $4.000.000
par .le Gouvernement hellénique et le réglement du solde par
des versements trimestriels. Le 3x décembre, le Gouvernement
hellénique répondit qu’il ne pouvait pas s’éloigner de ses points
de vue quant au caractére de sa dette envers la société ; il consi-
dérait cette dette comme une partie de la Dette publique
hellénique ; par conséquent, les modalités de paiement de la
dette devaient étre les mémes que celles de la Dette publique
extérieure, et le paiement des intérêts devait s’effectuer sur la
même base, c’est-à-dire que les mêmes pourcentages seraient
appliqués que dans le cas des intérêts de la Dette publique, le
solde constituant une dette en suspens à régler en même temps
que l’arrangement définitif de la Dette publique extérieure.
De même que pour les autres emprunts extérieurs contractés
sur une base or, les paiements ne pourraient être effectués en
or, ainsi qu’il était prévu dans le contrat primitif et dans les
sentences arbitrales. En attendant la conclusion d’un arran-
gement définitif au sujet de la Dette publique extérieure hellé-
nique, le Gouvernement verserait immédiatement la somme de
$300.000.

La note ajoutait que les engagements assumés par le Gou-
vernement, du fait de sa substitution aux obligations de la
société vis-à-vis des tiers, l'avaient amené à contracter une dépense
de $1.000.000 ; enfin, que la société avait dans ses mains une
somme de $1.800.000, représentant le montant des intérêts à
ristourner au Gouvernement, ainsi que l'intérêt des sommes
déposées chez elle par des tiers à titre de garantie.

Les conditions offertes par le Gouvernement hellénique, dans
sa note du 31 décembre 1936, ne parurent pas acceptables à
la société belge. Dans leur réponse, datée du 5 janvier 1937,
les représentants de la société firent ressortir que la note du
Gouvernement hellénique contenait certaines considérations qui,
si elles étaient maintenues, équivaudraient à ne pas reconnaître
la portée des sentences arbitrales et la validité de leurs stipu-
lations ; les sentences avaient confirmé le caractère commercial
de la créance de la société; cette créance ne faisant pas partie
de la Dette extérieure hellénique, les porteurs de ladite dette

ne seraient pas fondés à se plaindre qu’elle soit acquittée. Les
12 |
169 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

représentants de la société ajoutaient que l'offre de $300.000
était entièrement insuffisante et que la situation financière de
la société exigeait, de la part du Gouvernement hellénique, un
paiement substantiel.

Les négociations n’aboutirent à aucun résultat. Une autre
proposition faite par la société fut refusée par le Gouvernement,
à la suite de quoi, le 21 mai 1937, la société retira ses offres
antérieures et s’adressa au Gouvernement belge pour obtenir sa
protection.

En 1933, à la suite de la suspension du service de la Dette
publique hellénique, le Comité financier de la Société des Nations
avait procédé, à la demande du Gouvernement hellénique, à
des enquêtes sur la situation financière de la Grèce. Certains
extraits des rapports du Comité financier figurent parmi les
documents qui ont été soumis à la Cour; ils confirment que
le Gouvernement hellénique se trouvait dans une situation finan-
cière difficile.

Le Gouvernement hellénique engagea également des négocia-
tions, au sujet du service de sa Dette extérieure, avec les
porteurs de cette dette. Des accords furent, à diverses reprises,
conclus relativement au service de la dette durant des périodes
déterminées. Copie de ces accords figure parmi les annexes aux
pièces de la procédure écrite. Les accords n’envisagent que le
paiement d’un pourcentage des sommes dues au titre des inté-
réts, les paiements au titre de l’amortissement sont suspendus,
et une clause prévoit que, si des conditions plus favorables
étaient accordées à tout autre emprunt extérieur de l'État hel-
lénique ou garanti par lui, un traitement tout au moins aussi
favorable serait étendu à tous les emprunts visés par les accords.

A la date du 14 juin 1937, le Gouvernement belge prit fait
et cause pour la société belge. Fondant son intervention sur la
note hellénique du 31 décembre 1936, le ministre de Belgique
à Athènes fit une démarche auprès du Gouvernement hellénique,
demandant qu’il fût procédé à un nouvel examen de l'affaire,
afin d'éviter un différend entre les deux Gouvernements. Sauf
un accusé de réception, aucune réponse ne fut faite avant le
6 septembre 1937, date à laquelle le Gouvernement hellénique
déclara maintenir la position prise par lui dans la note du
31 décembre 1936, à savoir qu'il considérait sa dette envers la
société belge comme faisant partie de la Dette publique exté-
rieure du pays et comme ne pouvant être réglée d’une autre
façon que celle-ci. Il rappela, en outre, que la situation des
finances de la Grèce et les difficultés relatives au transfert des
devises étrangères, ainsi que les engagements pris par le Gou-
vernement hellénique envers ses obligataires, avaient obligé ce
Gouvernement à proposer à la société belge un règlement à long
terme avec un taux d'intérêt conforme aux conditions actuelles.

13
170 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

A la date du 22 décembre 1937, le ministre de Belgique adressa
au Gouvernement hellénique une nouvelle note, dans laquelle
il fit valoir qu’il ressortait de la note du 6 septembre que le
Gouvernement hellénique refusait d’accepter comme obligatoires
les sentences rendues par la Commission arbitrale, et qu’il en
méconnaissait les stipulations essentielles. Dans ces conditions
— continuait la note —, le Gouvernement belge croyait devoir
considérer qu'avait échoué sa tentative de résoudre le différend
par la voie diplomatique et proposait de soumettre par com-
promis ce différend au jugement de la Cour permanente de
Justice internationale.

Le Gouvernement hellénique refusa d’accéder a cette propo-
sition pour le motif que l’affaire échappait à la compétence de la
Cour; sur quoi, le Gouvernement belge introduisit unilatéra-
lement la présente instance par une requête, qui fut déposée le
4 mai 1938.

Le Gouvernement belge, dans sa requête, demandait à la
Cour de déclarer que le Gouvernement hellénique, en se refusant
à exécuter les sentences arbitrales rendues en faveur de la
société belge, avait violé ses obligations internationales.

Le même argument fut répété et développé dans le Mémoire
déposé par le Gouvernement belge. Ce serait le refus du Gou-
vernement hellénique d’exécuter la disposition principale des
sentences arbitrales, c’est-à-dire d’effectuer le paiement de la
somme allouée a la société, qui aurait constitué la violation des
obligations internationales incombant 4 la Gréce.

Dans son Contre-Mémoire, le Gouvernement hellénique contesta
qu'il eût refusé d’exécuter les sentences’ arbitrales: « [1 n’est
nullement vrai » — disait-il — « que le Gouvernement hellé-
nique ait refusé d’exécuter la sentence arbitrale; à aucun
moment, il n’a songé à mettre en doute sa valeur ni à refuser
son exécution ; il est par contre respectueux de la chose jugée... »
Le Contre-Mémoire faisait valoir également que le Gouvernement
hellénique avait exécuté les clauses des sentences autres que
celles qui visaient le paiement du montant élevé alloué à la
société, et qu’en ce qui était de la partie financière de la sen-
tence, il avait fait une offre aussi importante que sa situation
financière le lui permettait. Le Gouvernement hellénique n'avait
ni refusé d’exécuter les sentences, ni méconnu les droits acquis
de la société belge, et n'avait commis aucun acte contraire au
droit international. En conséquence, le Contre-Mémoire deman-
dait le rejet des conclusions du Gouvernement belge. Le docu-
ment portait: « Il est bien entendu que la sentence arbitrale
maintient par elle-même toute sa valeur dans les rapports entre
le Gouvernement hellénique et la société belge, et aucune confir-
mation par la Cour de cette sentence n’est nécessaire ni possible
en droit. » Ù

14
171 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

Le Gouvernement belge, dans sa Réplique, considéra les
déclarations rappelées ci-dessus du Gouvernement hellénique
comme modifiant le caractère du différend entre les deux Par-
ties. Tout en continuant à soutenir qu’en fait, le Gouvernement
hellénique avait refusé d'exécuter les sentences, et en maintenant
par conséquent les conclusions du Mémoire, le Gouvernement
belge, dans sa Réplique, demanda à la Cour de lui donner acte
de ce que le Gouvernement hellénique déclarait reconnaître
sans aucune réserve le caractère obligatoire des sentences arbi-
trales et de dire, en conséquence, que les conditions de règlement
de la Dette publique extérieure de la Grèce devaient demeurer
étrangères à l'exécution de ces sentences; enfin, que le Gou-
vernement hellénique n'était pas fondé à imposer à la société
ni au Gouvernement belge sa proposition de règlement du
31 décembre 1936.

Dans sa Duplique, le Gouvernement hellénique continua à
soutenir, comme dans son Contre-Mémoire, que la demande
belge, non justifiée en droit, devait être rejetée par la Cour.
Le Gouvernement hellénique n'avait pas refusé d'exécuter la
partie financière des sentences. Le paiement de la somme fixée
par celle-ci était impossible à effectuer, à raison de la situation
financière et monétaire de la Grèce et des accords conclus avec
les porteurs de la Dette publique extérieure.

Au début des débats oraux, l’agent du Gouvernement belge
rappela les conclusions de la Réplique, mais sans retirer celles
du Mémoire, De même, le conseil du Gouvernement belge consa-
cra une grande partie de ses exposés oraux à démontrer à la
Cour qu'il y avait eu, de la part du Gouvernement hellénique,
refus d'exécuter les sentences arbitrales et méconnaissance inten-
tionnelle des termes de celles-ci.

Le 17 mai, à l'issue de la réplique orale du conseil du Gou-
vernement belge, les conclusions de ce Gouvernement furent
présentées sous une forme nouvelle. L’allégation selon laquelle
la Grèce, en refusant d’exécuter les sentences arbitrales, aurait
violé ses obligations internationales, ainsi que la demande adres-
sée à la Cour d’ordonner à la Grèce de payer les sommes
fixées par les sentences et les dommages supplémentaires, avaient
disparu. De même, la conclusion de la Réplique écrite, qui
demandait à la Cour de donner acte à la Belgique de ce que
le Gouvernement hellénique déclarait reconnaitre sans aucune
réserve le caractére définitif des sentences arbitrales, avait dis-
paru et était remplacée par la constatation que le Gouverne-
ment hellénique déclarait reconnaitre le caractére obligatoire des
sentences arbitrales, mais avec des réserves qui détruisaient la
portée de cette reconnaissance. Le Gouvernement belge deman-
dait, en conséquence, à la Cour de dire que toutes les dispo-
sitions des sentences étaient obligatoires sans réserve pour le
Gouvernement hellénique, et il ajoutait certaines demandes

15
172 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

complémentaires qui, selon lui, résultaient de cette affirmation.
Au cours d’une audience ultérieure, le conseil du Gouvernement
belge demanda également à la Cour de lui donner acte de ce
que le Gouvernement belge n’avait jamais eu l'intention d’exiger,
en faveur de la société, un paiement intégral en une seule fois,
et que c'était pour éviter toute interprétation erronée à cet
égard que le Gouvernement belge avait substitué à sa demande
tendant à voir la Cour ordonner au Gouvernement hellénique
de payer à titre de réparation les sommes revenant à la société
en vertu des sentences, sa conclusion finale dont l’objet était
de voir proclamer le caractère définitif et obligatoire des sen-
tences sans aucune réserve.

L’abandon, de la part de Vagent du Gouvernement belge,
des conclusions qui tendaient 4 faire déclarer qu’en refusant
de payer les sommes allouées a la société par les sentences
arbitrales, le Gouvernement hellénique avait violé ses obliga-
tions internationales, n’a soulevé aucune objection de la: part
de l’agent du Gouvernement hellénique. Celui-ci, en effet, a
donné son assentiment à l’abandon de ces conclusions, car il a
déclaré que, si les deux demandes du Gouvernement belge
étaient retirées, les deux premières conclusions du Gouverne-
ment hellénique, présentées au cours du dernier jour d’audience,
seraient sans objet.

Sauf Vabandon des deux conclusions dirigées spécialement
contre les conclusions belges qui avaient été retirées, les conclu-
sions du Gouvernement hellénique n’ont pas subi, au cours de
la procédure, de modifications essentielles. Après avoir demandé
à la Cour de rejeter la thèse belge, selon laquelle le Gouvernement
hellénique aurait refusé d'exécuter les sentences arbitrales, ces
conclusions ont demandé à la Cour de déclarer que le Gouverne-
ment hellénique reconnaît la chose jugée découlant des sentences,
même si, pour des raisons financières, il n’est pas en mesure de
payer la somme allouée à la société belge.

Dans ces conclusions, sous leur forme finale, l’attention est
attirée sur la nécessité de négociations entre les Parties, en vue
de la conclusion d’un accord relatif à l’exécution des sentences
(n° 5); cette manière de voir semble partagée par les représen-
tants du Gouvernement belge, car, à l'issue de l'audience du
19 mai, le conseil du Gouvernement belge dit que si, après avoir
fait juger le droit, le Gouvernement belge était amené à s’occu-
per des paiements en fait, il le ferait en tenant compte des
légitimes intérêts de la société, des possibilités de la Grèce et
de l’amitié traditionnelle entre les deux pays. Dans cet esprit,
il serait disposé à conclure un compromis en vue de résoudre
ex æquo et bono les difficultés qui viendraient à se produire
quant aux propositions d’échéances de paiements qui seraient
faites par la Grèce.

16
173 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE
*

Telles sont les circonstances dans lesquelles la Cour est main-

tenant appelée à statuer sur l’affaire dont elle est saisie.

*
* *

La Cour n’a pas manqué d’examiner la question de savoir
si le Statut et le Réglement de la Cour autorisent les parties a
effectuer une transformation profonde du caractére d’une affaire
comme la transformation qu’a effectuée le Gouvernement belge.

Ii y a lieu d’observer que la faculté laissée aux parties de
modifier leurs conclusions jusqu’à la fin de la procédure orale
doit être comprise d’une manière raisonnable et sans porter
atteinte à l’article 40 du Statut et à l’article 32, alinéa 2, du
Règlement, qui disposent que la requête doit indiquer l’objet
du différend. La Cour n’a pas eu, jusqu’à présent, l’occasion de
déterminer les limites de ladite faculté, mais il est évident que
la Cour ne saurait admettre, en principe, qu’un différend porté
devant elle par requête puisse être transformé, par voie de
modifications apportées aux conclusions, en un autre différend
dont le caractère ne serait pas le même. Une semblable pratique
serait de nature à porter préjudice aux États tiers qui, confor-
mément à l’article 40, alinéa 2, du Statut, doivent recevoir
communication de toute requête afin qu'ils puissent se prévaloir
du droit d'intervention prévu par les articles 62 et 63 du Statut.
De même, un changement complet de la base de l’affaire soumise
à la Cour pourrait exercer une répercussion sur la compétence
de celle-ci.

La Cour a toutefois considéré que les circonstances spéciales
de cette affaire, telles qu’elles résultent de l'exposé qui précède,
et notamment l’absence de toute objection de la part de l'agent
du Gouvernement hellénique, lui conseillent d'adopter une inter-
prétation large et de ne pas considérer la présente procédure

comme irrégulière.
*

Les conclusions en présence desquelles la Cour se trouve
placée sont donc les conclusions que le Gouvernement belge a
présentées à l’audience du 17 mai et celles que le Gouvernement
hellénique a présentées à l’audience du 19 mai. Il faut cependant
observer, en ce qui concerne ces dernières, comme il a été dit
ci-dessus, que les conclusions nes x et 2 doivent être considérées
comme abandonnées, car les demandes du Gouvernement belge
relatives à la violation des obligations internationales et à l’allo-
cation par la Cour des sommes revenant à la Société commer-
ciale de Belgique, contre lesquelles ces conclusions étaient dirigées
et dont elles demandaient le rejet, ont été retirées ; seules restent
devant la Cour les conclusions nes 3, 4, 5, 6 et 7.

17
174 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

Quant à sa propre compétence pour statuer sur ces conclu-
sions, la Cour se borne à constater que le Gouvernement hellé-
nique n’a soulevé aucune objection; au contraire, il a plaidé
le fond et il a demandé une décision sur le fond. Sur ce point,
il y a donc accord entre les Parties.

Il convient toutefois d'ajouter que, les sentences arbitrales
auxquelles lesdites conclusions se réfèrent étant, d’après la clause
compromissoire en vertu de laquelle elles ont été rendues, « sou-
veraines et sans appel », et la Cour n'ayant reçu des Parties
aucun pouvoir à cet égard, il ne lui appartient pas plus de les
confirmer que de les infirmer en tout ou en partie.

*

La conclusion A du Gouvernement belge prie la Cour de « dire
et juger que toutes les dispositions des sentences arbitrales
rendues en faveur de la Société commerciale de Belgique les
3 janvier et 25 juillet 1936 sont sans aucune réserve définitives
et obligatoires pour le Gouvernement hellénique ».

Prise au pied de la lettre, cette conclusion semble demander
à la Cour d’examiner les sentences arbitrales et d’en confirmer
les dispositions, ce que la Cour, pour le motif indiqué ci-dessus,
ne saurait faire.

Mais, si on tient compte de l’origine de cette conclusion, on
voit que telle n’est pas l’intention du Gouvernement belge.

C’est pour la premiére fois dans sa Réplique que ce Gouver-
nement a présenté une conclusion selon laquelle la Cour était
priée de « donner acte au Gouvernement belge de ce que le
Gouvernement hellénique déclare reconnaitre sans aucune réserve
le caractére définitif et obligatoire de toutes les dispositions des
sentences arbitrales rendues en faveur de la Société commerciale
de Belgique les 3 janvier et 25 juillet 1936 » La conclusion
avait été suggérée par certains passages du Contre-Mémoire,
suivant lesquels le Gouvernement hellénique n’avait songé à
aucun moment à mettre en doute la valeur des sentences arbi-
trales ni à refuser leur exécution ; seules les conditions finan-
cières du pays auraient empêché le Gouvernement hellénique
d’exécuter les sentences et l’auraient obligé à proposer à la société
un arrangement. En demandant à la Cour de lui donner acte
de ces déclarations, le Gouvernement belge visait évidemment
a faire constater l’accord qui s’établissait ainsi sur la valeur des
sentences arbitrales et à exclure l’admissibilité de toute réserve,
dont le Gouvernement hellénique aurait prétendu entourer sa
reconnaissance de la chose jugée. La méme idée se trouve
clairement exprimée dans l’alinéa 2 du préambule qui précède
les conclusions finales présentées par le Gouvernement belge
à l’audience du 17 mai.

18
175 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

C'est donc sur la base de la reconnaissance, par le Gouver-
nement hellénique, de la chose jugée découlant des sentences
arbitrales, que la conclusion A du Gouvernement belge est
présentée: elle ne demande a Ja Cour ni d’examiner les sen-
tences arbitrales, ni de les confirmer; elle vise seulement a
faire constater par la Cour la situation de droit que les sen-
tences arbitrales ont établie entre les Parties, en raison de la
reconnaissance, par le Gouvernement hellénique, de la valeur
et de la force obligatoire desdites sentences.

Par sa conclusion n° 3, le Gouvernement hellénique prie la
Cour de dire qu’il « reconnaît la chose jugée découlant des
sentences arbitrales du 3 janvier et du 25 juillet 1936, rendues
entre lui et la Société commerciale de Belgique ». Reconnaître
la chose jugée découlant d’une sentence ne signifie autre chose
que reconnaître que les dispositions de la sentence sont défini-
tives et obligatoires ; aussi le Gouvernement belge a-t-il constam-
ment employé cette dernière expression comme équivalant à
l'expression « reconnaissance de la chose jugée » sans que le
Gouvernement hellénique ait soulevé aucune objection. Il s'ensuit
que la conclusion hellénique n° 3 correspond à la conclusion
belge A. S'il est vrai que cette dernière demande à la Cour de
dire que les dispositions des sentences arbitrales sont définitives
et obligatoires pour le Gouvernement hellénique « sans aucune
réserve », il est également vrai que la conclusion n° 3 ne
contient aucune réserve. La Cour examinera ci-après la question
de savoir si les conclusions suivantes du Gouvernement hellé-
nique doivent être considérées comme impliquant une réserve
à la reconnaissance de la chose jugée. Pour le moment, il
suffit de constater que les deux Parties sont d’accord: le Gou-
vernement belge pour demander à la Cour de dire que les
sentences arbitrales ont l’autorité de la chose jugée, et le Gou-
vernement hellénique pour demander à la Cour de dire qu’il
reconnait cette autorité.

*

La conclusion B du Gouvernement belge prie la Cour de
« Dire et juger en conséquence :

_ i. Que le Gouvernement hellénique est tenu, en droit, d’exé-
cuter lesdites sentences ;

2. Que les conditions de réglement de la Dette publique exté-
rieure de la Gréce auxquelles le Gouvernement hellénique entend
subordonner l’acquittement des condamnations pécuniaires pro-
noncées à sa charge, sont et doivent demeurer étrangères a
l’exécution de ces sentences ;

3. Que c’est sans titre ni droit que le Gouvernement hellé-
nique a prétendu imposer à la société ou au Gouvernement
belge comme condition préalable à un paiement, soit les moda-
lités de règlement de sa Dette extérieure, soit d’autres abandons
de droits reconnus à la société par les sentences arbitrales ».

19
176 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

Deux observations sont nécessaires à cet égard.

La conclusion est expressément présentée par le Gouvernement
belge comme une conséquence de la conclusion qui précède et,
partant, de la chose jugée. Il est clair, en effet, que tout ce
qui se trouve dans les trois numéros de cette conclusion découle
logiquement du caractère définitif et obligatoire des sentences
arbitrales. Si les sentences sont définitives et obligatoires, il est
certain que le Gouvernement hellénique est tenu de les exé-
cuter, et de les exécuter telles quelles: il ne peut donc pas
prétendre subordonner l’acquittement des condamnations pécu-
niaires prononcées à sa charge aux conditions de règlement de
la Dette publique extérieure de la Grèce, puisque cela n’a pas
été admis par les sentences ; il ne peut non plus imposer comme
condition préalable à un paiement l'abandon de n’importe quel
droit reconnu à la société par lesdites sentences.

Puisque le Gouvernement hellénique déclare reconnaître la
chose jugée découlant des sentences arbitrales, il ne saurait
contester cette conclusion du Gouvernement belge sans se
mettre en contradiction avec lui-même. En effet, il ne la conteste
pas; ses conclusions relatives à l'exécution des sentences arbi-
trales se placent, comme on le verra tout à l'heure, sur un
autre terrain. La Cour peut donc constater que la conclusion B
du Gouvernement belge n’est ni nécessaire ni contestée.

La seconde observation à faire concerne les mots « en droit »,
qui, dans le n° 1 de la conclusion B, qualifient l'obligation
qu'a le Gouvernement hellénique d'exécuter les sentences arbi-
trales. De l’avis de la Cour, ces mots indiquent que le Gouver-
nement belge se place ici au point de vue strictement juridique
des effets de la chose jugée, — point de vue qui n'exclut pas,
en fait, la possibilité d’arrangements qui, sans porter atteinte
à l'autorité de la chose jugée, tiendraient compte des possi-
bilités du débiteur.

*

C’est précisément sur le terrain des faits et de considérations
inspirées de ce qui serait juste et équitable, par opposition à
celui du droit strict, que se place le Gouvernement hellénique
dans ses conclusions 4, 5 et 6, par lesquelles, après avoir déclaré
reconnaître la chose jugée découlant des sentences arbitrales,. il
demande à la Cour de dire:

« 4) qu'il se trouve toutefois, en raison de sa situation budgé-
taire et monétaire, dans l'impossibilité matérielle de les exécuter
telles qu ‘elles ont été formulées ;

5) qu'il échet de renvoyer le Gouvernement hellénique et la
Société commerciale de Belgique à s’entendre, pour l'exécution
de ces sentences, ‘sur un arrangement qui corresponde aux possi-
bilités budgétaires et monétaires du débiteur ;

20
177 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

6) qu’en principe, la base juste et équitable pour un tel
arrangement est fournie par les accords conclus ou à conclure
par le Gouvernement hellénique avec les porteurs des titres de
sa Dette publique extérieure ».

Pour se rendre compte de la portée exacte de ces conclu-
sions, il convient avant tout de rappeler que la question de la
capacité de paiement de la Grèce est, d’après les déclarations
claires faites par les Parties au cours de la procédure, étran-
gère au débat devant la Cour. C’est pour démontrer le mal-
fondé de la conclusion primitive belge, tendant .à faire déclarer
par la Cour que la Grèce aurait violé ses obligations interna-
tionales — conclusion aujourd’hui abandonnée —, que le Gou-
vernement hellénique s'était vu amené à décrire d’une façon
générale la situation budgétaire et monétaire du pays. Il n'est
donc pas probable que le Gouvernement hellénique ait entendu
demander à la Cour, dans sa conclusion n° 4, une décision sur
ce point. De l'avis de la Cour, la conclusion n° 4 ne vise la
capacité de paiement de la Grèce que par rapport à la conclu-
sion n° 5, savoir à la demande de renvoyer le Gouvernement
hellénique et la Société commerciale de Belgique à des négo-
ciations en vue d’un arrangement qui corresponde aux possi-
bilités budgétaires et monétaires du débiteur.

Il s’ensuit que la conclusion n° 4, malgré le mot « toutefois »,
ne contient aucune réserve à la reconnaissance de la chose jugée,
dont il est question au n° 3; elle se place en dehors du droit
reconnu par les sentences arbitrales. Il s'ensuit également que
la conclusion n° 4 ne saurait étre retenue par la Cour que si
elle retenait la conclusion n° 5: c’est seulement dans ce cas
qu'elle devrait apprécier si les conditions budgétaires et moné-
taires de la Grèce justifient le renvoi à des négociations.

_ La Cour, cependant, ne peut pas faire droit à la conclusion
n° 5 du Gouvernement hellénique. Toute autre considération à
part, il est certain que la Cour n’a pas le droit d'imposer au
Gouvernement belge — et moins encore à la société, qui n’est
pas devant elle — d'entamer des négociations avec le Gouver-
nement hellénique en vue d’un arrangement amiable sur l’exé-
cution de sentences dont ce Gouvernement reconnaît la force
obligatoire : des négociations de ce genre dépendent exclusive-
ment de la volonté des intéressés. Il est à peine besoin d’ajou-
ter que, si la Cour ne peut pas renvoyer le Gouvernement
hellénique et la Société commerciale de Belgique à s'entendre
sur un arrangement qui corresponde aux possibilités budgé-
taires et monétaires du débiteur, elle peut moins encore indi-
quer les bases d’un tel arrangement. La conclusion n° 6 doit
donc être également écartée.

Si on voulait interpréter la conclusion n° 4 du Gouvernement
hellénique comme formulant un moyen de défense, qui tendrait
à obtenir de la Cour une déclaration de droit disant que le

27
178 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

Gouvernement hellénique est justifié, en raison d’une situation
de force majeure, à ne pas exécuter les sentences telles qu’elles
ont été formulées, la conclusion ne pourrait pas davantage être
accueillie. Il est clair, en effet, que la Cour ne pourrait le faire
qu’aprés avoir constaté par elle-méme la réalité de la situation
financiére alléguée et Vinfluence que pourrait avoir sur elle
Vexécution intégrale des sentences; or, de l’accord des Parties,
la question de la capacité de paiement de la Gréce est étran-
gére au débat devant la Cour.

Mais, si la Cour ne peut pas retenir les demandes du Gou-
vernement hellénique, elle peut, en revanche, prendre acte d’une
déclaration que le conseil du Gouvernement belge, parlant au
nom de l’agent de ce Gouvernement, présent a l’audience, a
faite à la fin de la procédure orale dans les termes suivants:
« Si, dans la suite, aprés avoir fait juger le droit, le Gouver-
nement belge est amené à s’occuper des paiements en fait, il
le fera en tenant compte des légitimes intérêts de la société,
mais aussi des possibilités de paiement de la Grèce et de
l'amitié traditionnelle entre les deux pays. »

Cette déclaration, faite après que le Gouvernement hellénique
avait déposé ses conclusions finales, se rencontre d’une façon
générale avec les conclusions helléniques. Elle permet à la Cour
de constater que les deux Gouvernements sont d’accord, en
principe, pour envisager des négociations en vue d’arriver à un
règlement amiable, dans lequel il serait tenu compte, entre autres,
des possibilités de paiement de la Grèce. Un tel règlement est
hautement désirable.

PAR CES MOTIFS,
La Cour,
Par treize voix contre deux,

1. Retient la conclusion A du Gouvernement belge et la
conclusion n° 3 du Gouvernement hellénique et, constatant
l'accord des Parties, dit que les sentences arbitrales rendues
les 3 janvier et 25 juillet 1936 entre le Gouvernement hellénique
et la Société commerciale de Belgique sont définitives et obli-
gatoires ;

2. Écarte les autres conclusions des deux Parties.

Le présent arrêt a été rédigé en français et en anglais, le
texte français faisant foi.

22
179 A/B 78. — SOCIÉTÉ COMMERCIALE DE BELGIQUE

Fait au Palais de la Paix, à La Haye, le quinze juin mil
neuf cent trente-neuf, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront trans-
mis respectivement au Gouvernement du Royaume de Belgique
et au Gouvernement du Royaume de Grèce.

Le Président de la Cour :

(Signé) J. G. GUERRERO.

Le Greffier de la Cour:

(Signé) J. Lopez OLIVAN.

Le jonkheer van Eysinca et M. Hupson, juges, déclarant ne
pouvoir se rallier à l’arrét rendu par la Cour, et se prévalant
du droit que leur confère l’article 57 du Statut, joignent res-
pectivement à l'arrêt les exposés de leurs opinions individuelles.

(Paraphé) J. G. G.

(Paraphé) J. L. O.

23
